                      UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


MARY R. REYNOLDS,                                '
                                                 '
                                                 '
        Plaintiff,                               '
                                                 '
v.                                               '   Civil Action No. 5:18-CV-99-XR
                                                 '
MEDICREDIT, INC.,                                '
                                                 '
                                                 '
        Defendant,                               '


                                             ORDER

       On this date, the Court considered Defendant’s Motion for Attorney’s Fees (docket no.

36), Plaintiff’s response (docket no. 41), and Defendant’s reply (docket no. 42). After careful

consideration, the Court DENIES Defendant’s motion.

                                         BACKGROUND

       This case resulted from Defendant Medicredit’s attempt to collect two debts owed by

Plaintiff Mary Reynolds for healthcare services rendered in 2017 by Methodist Specialty &

Transport Hospital (“Methodist”). Methodist turned over collection of these debts to Defendant.

Defendant’s subsequent collection efforts led to Plaintiff’s filing of this suit on January 31, 2018.

Docket no. 1.

       Plaintiff’s causes of action and theories of recovery changed over the course of the suit.

In her original complaint, Plaintiff brought claims under the Fair Debt Collection Practices Act

(“FDCPA”), the Telephone Consumer Protection Act, and the Texas Debt Collection Act based

on allegedly excessive and harassing phone calls. Id. Plaintiff was later granted leave to amend

the complaint, and the Amended Complaint omits claims related to Defendant’s phone calls and


                                                 1
focuses on Defendant’s allegedly illegal debt collection letters, leaving only FDCPA claims.

Docket no. 19.

          Plaintiff’s claims were based on two debt collection letters. She alleged that “Defendant

misleadingly assigned two completely different obligations with the same self-generated account

number” and that this “conduct had the natural consequence of confusing Plaintiff as to the true

character and amount of the purported obligations.” Docket no. 19 at 4. Thus, the gist of

Plaintiff’s Amended Complaint was that Defendant unlawfully confused Plaintiff by including

the same internal account number on both letters even though the letters pertain to separate debts.

          The Court granted Defendant’s Motion for Summary Judgment on the basis that no

reasonable factfinder could find the correspondence at issue misleading. In that order, the Court

stated:

                  The Court agrees that the letters deceive or mislead only under a “bizarre
          or idiosyncratic” reading. Even the unsophisticated consumer—when reading the
          letters as a whole, with some care—would note the differing client account
          numbers, the dates of service that differ by more than four months, and the large
          gap between the two balances of $600 and $75. That unsophisticated consumer
          would see that these differences show that the letters refer to separate debts. No
          reasonable factfinder could find otherwise.

Docket no. 32. at 8-9.

          Based largely on this language in the summary judgment order, Defendant moves for

attorney’s fees pursuant to 15 U.S.C. § 1692k(a)(3).

                                           DISCUSSION

I.        Applicable Law

          The FDCPA provides for an award of reasonable attorney’s fees to the a prevailing

defendant on “a finding . . . that [this] action . . . was brought in bad faith and for the purpose of

harassment.” 15 U.S.C. § 1692k(a)(3). The Fifth Circuit has held that “[t]o recover attorney’s



                                                  2
fees under the FDCPA, the prevailing defendant must show affirmatively that the plaintiff

brought the FDCPA claim in bad faith and for the purpose of harassment.” Perry v. Stewart Title

Co., 756 F.2d 1197, 1211 (5th Cir. 1985). “The terms ‘bad faith’ and ‘harassment’ indicate

‘more than simply bad judgment or negligence’ and imply ‘the conscious doing of a wrong

because of a dishonest purpose or moral obliquity.’” Tejero v. Portfolio Recovery Assocs. LLC,

2018 WL 1612856, at *2 (W.D. Tex. Apr. 2, 2018) (quoting Rodriguez v. IC Sys., 2017 WL

2105679, at *2 (W.D. Tex. May 12, 2017)). “A bad-faith lawsuit is one ‘where the suit is so

completely without hope of succeeding that the court can infer that the plaintiff brought the suit

to harass . . . rather than to obtain a favorable judgment.’” Cunningham v. Credit Management,

L.P., 2010 WL 3791049, at *2 (N.D. Tex. Sept. 27, 2010) (citing Grant v. Barro, 2007 WL

3244986, at *1 (M.D. La. Nov. 1, 2007)). This provision, however, “should be construed

narrowly as not to discourage private litigation under the FDCPA.” Wattie-Bey v. Modern

Recovery Solutions, 2016 WL 822911, at *4 (M.D. Pa. Dec. 30, 2016).

II.     Application

        Defendant argues that Plaintiff’s choice to plead and then drop her original claims based

on telephone calls shows bad faith. Defendant states “Plaintiff simply could have logged into to

her online account and viewed her call history prior to filing suit to verify whether she, in fact,

received any calls from Medicredit after she asked it to stop calling.” Docket no. 42 at 3. As to

Plaintiff’s claim related to the collection letters, Defendant argues that the claim was without

hope of success from the outset. Defendant thus asks the Court to infer bad faith and harassment.

Id. at 4.

        The parties dispute what is required here—for example, whether bad faith and

harassment must be shown, how far the scope of “bad faith” extends, and whether a grant of fees



                                                3
in this case is for or against public policy—but resolution of these disputes is not necessary in

this case. Whatever bad faith entails, Defendant has not shown it here. The record shows Plaintiff

brought a complaint, realized some of her original claims were not borne out by discovery,

dropped those claims, and narrowed the suit to a discrete claim related to the collection letters.

       As to Plaintiff’s original (later-dropped) claims, “[a]lthough Plaintiff’s contention was

not ultimately supported by the record, Defendant offers no showing that Plaintiff knew this fact

to be erroneous at the time she filed her original complaint.” Docket no. 41 at 5. As to Plaintiff’s

amended complaint, Defendant’s argument, at bottom, is that Plaintiff lost.

       Ultimately, Plaintiff’s claim did not survive summary judgment, but a failed claim is not

necessarily one brought in bad faith. The Court’s determination that only a bizarre or

idiosyncratic reading of the letters would support Plaintiff’s theory does not mean her claim was

not at least colorable. Nothing before the Court justifies a finding that would impose an

attorney’s fees obligation on Plaintiff directly because of bad-faith or harassing conduct. Thus,

the Court denies Defendant’s motion.

                                         CONCLUSION

       Accordingly, Defendant’s Motion for Attorney’s Fees (docket no. 36) is DENIED.

       It is so ORDERED.

       SIGNED this 15th day of May, 2019.



                                             _________________________________

                                             XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT JUDGE




                                                 4
